RAUL DAVID JACKSON #1367898
                      William R Boyd Jr Unit
                            200 Spur 113
                         Teague, Tx. 75860


Court of Criminal Appeals                            May 16, 2015
Able Acosta, Clerk
P.O. Box 12308
Austin, Tx. 78711


RE: EX PARTE RAUL DAVID JACKSON
WRIT NO. WR-73,697-06, WR-73,697-07, WR-73,697-08, WR-73,697-09
TRIAL NO. W06-00445-K,    W06-00448~K,   W06-00450-K, W06-00453-K




Dear Mr Acosta,

     Enclosed please find a true copy of my correspondence that
I have sent this date by certified mail RRR to Felicia Pitre,
District Clerk, Dallas County, Texas.
     Please file this correspondence for record in the above-cause
so that the Court is aware that I am not able to file objections
to the findings of fact and conclusions of law of the trial court
because the trial court clerk has failed or refused to forward
them to me in accordance with Rules of Appellate Procedure RU~§~.
73.4 (b)(2). Thank you.                                       ;:._;: ·




c. File
                                                     ~~CE~V ·
                                                   OOUfft Of CArMi
                  ~~ECieij~rEto ~~       _
                  ~f\fOf CRIMIN~t A~lS                    MAY
                         MAY 2·0 1015
                    Afc»~ ~oo•, Cr@vi<
                    RAUL DAVID JACKSON #1367898
                       William R Boyd Jr Unit '
                             200 Spur 113
                         Teague, Tx~ 75860


Felicia Pitre                                     May 16, 2015
Dist.Clerk, Dallas Co.
133 N. Riverfront Blvd. LB 12
Dallas, Tx. 75207-4300

RE: EX PARTE RAUL-DAVID JACKSON
WRIT NO. WR-73,697-06, WR-73,697..:07, WR-73,697-08, WR-73,697-09
TRIAL NO. -W06-00445-K, W06-00448-K, W06~00450-K, W06-00453-K


                                   (

Dear Ms Pitre,
      On 5/13/15, I received 4 white-card-notices from-the Court of
 Criminal Appeals indicating that they have received and filed my
 habeas applications forwarded from your office. Please be advised
 that I am proceeding pro se and I have not received- a copy of the
_findings of fact and conclusions of law as required.by Rules of
 Appellate Procedur~ Rule 73.4 (b)(2).
       In accordance with mandamus requirements, I am hereby demanding
 that you perform a mqndatory duty and mail to me forthwith a true
 and correct copy" of the findings of fact and conclusions of law
 that were forwarded to the Court of Criminal Appeals in this cause~
       I am further requ~sting a true copy of the Clerk's Summary
 Sheet that was forwarded with said applications.
      Please file-mark and return to me the enclosed copy of this
 correspondence. Thank you.




c. Able Acosta
   File




                                                       A TRUE COPY